Appeal from a resettled order in so far as it involves a denial of the payment to any creditor of the trust estate created under the Sehackno Act (Laws of 1933, chap. 745) out of a dividend declared by the Superintendent of Insurance, as liquidator of the Lawyers Westchester Mortgage and Title Company, for the benefit of holders of mortgage participation certificates. Order, in so far as appealed from, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur. [176 Misc. 435.]